Title: To John Adams from Horatio Gates Spafford, 30 March 1814
From: Spafford, Horatio Gates
To: Adams, John


				
					My Dear Friend—
					Albany, 8 Mo. 30, 1814.
				
				I am very sensible of thy kind condescention, & often hesitate to trouble thee so often with my Letters, which thy goodness has hitherto excused. Preparing to go to the Southward, I am desirous of improving the opportunity to extend my acquaintance with men of worth & eminence. I intend to go to Philadelphia, Baltimore, & Washington; & should that venerable Jefferson be still living, to visit Monticello also. I am this day favored with his Letter of the 17th instant, in usual health. Proud as I am of thy esteem, I would be much gratified with any Letters to thy friends, which it might be convenient for thee to give me. I have never been even to Philadelphia; & it is very gratifying to a man of my disposition & habits to have Letters to such persons as shew thy acquaintance. Do I ask too much of thee?—I regret it sincerely. I am very slow to make acquaintances, Silent & reserved among Strangers. To such a person, a Letter of introduction is a great favor. I intend to leave here next week, probably about the last days; & a Letter from thee would meet me here or at New York. Pray let me hear of thy health. With constant & most respectful sentiments of esteem, I remain, thy grateful friend,
				
					Horatio Gates Spafford.
				
					
				
			